internal_revenue_service department of the treasury index no washington dc contact person pee pitelis re ir nome we ser dom p si - plr-112806-98 oct jo9 b x a date year dear this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x's authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on a of year date the intent of x that x be an s_corporation effective for year its first taxable_year but a form_2553 election by a smail business corporation was not timely filed for that year because of miscommunication between a and x's attorney as x's president represents that it was sec_1362 b of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year the secretary determines that there was reasonable_cause b based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 accordingly provided x makes an election to be an except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described under any other provision of the code including whether x was or is of the code a small_business_corporation under sec_1361 this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
